[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 July 17, 2008
                               No. 07-15962                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                             BIA No. A97-958-163

YONG CHUN WANG,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (July 17, 2008)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Yong Chun Wang, a native and citizen of China, petitions this court to
review a decision of the Board of Immigration Appeals (“BIA”) dismissing his

appeal of the Immigration Judge’s (“IJ”) decision ordering his removal and

denying his application for asylum, withholding of removal under the Immigration

and Nationality Act, and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”). Wang contends that he has a subjectively and objectively well-founded

fear of future persecution in China based on (1) his being present during two police

raids of the underground church he attended; (2) his mother having been arrested

twice for attending the same church; (3) conditions noted in the Department of

State Country Reports on Human Rights Practices in China for 2003 and in the

June 2004 Department of State Profile of Asylum Claims and Country Conditions

for China; and (4) his continued church attendance in the United States.

      Before proceeding to the merits of Wang’s petition, we must determine

whether we have subject matter jurisdiction to review the petition. Alim v.

Gonzales, 446 F.3d 1239, 1252 (11th Cir. 2006). We make this determination de

novo. Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir.

2003). We may review the final order of removal in this case only if Wang has

“‘exhausted all administrative remedies available to [him] as of right.’” Sundar v.

INS, 328 F.3d 1320, 1323 (11th Cir. 2003) (quoting 8 U.S.C. § 1252(d)(1)). This

means that he presented to the BIA the claims that he asks us to review. In other
                                          2
words, we lack subject matter jurisdiction to review claims that he failed to raise

before the BIA. Id., at 1323.

      In appealing to the BIA, the only issue Wang presented in his brief was:

“Did the Immigration Judge err in finding that the respondent failed to credibly

demonstrate that he suffered past persecution.” His brief concluded with the

request that the IJ’s “decision not to grant asylum be reversed.” The BIA assumed,

contrary to the IJ’s finding, that Wang’s testimony was credible, but found that

Wang had failed to prove entitlement to asylum and therefore dismissed his

appeal. We lack subject matter jurisdiction to consider Wang’s withholding of

removal and CAT claims because he failed to exhaust his administrative remedies

with respect to those claims. As indicated above, he presented no argument in

support of those claims to the BIA; his sole contention was that IJ erred in denying

his application for asylum on the ground that his testimony was not credible. He

similarly failed to exhaust his claim that he possesses a well-founded fear of future

persecution (irrespective of past persecution), and that a pattern or practice of

persecution of similarly-situated persons exists in China.

      PETITION DISMISSED.




                                           3